     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8985
 7
            Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
     Attorneys for Defendant
 9

10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13                                          FRESNO DIVISION

14   JUANITA LAMAS,                   )            Case No. 1:19-cv-00852-BAM
                                      )
15
                         Plaintiff,   )            STIPULATION FOR EXTENSION OF
16   v.                               )            TIME AND ORDER
                                      )
17   ANDREW SAUL,                     )
     Commissioner of Social Security, )
18
                                      )
19                                    )
                         Defendant.   )
20   ______________________________)
21          The parties hereby stipulate by counsel, with the Court’s approval as indicated by
22   issuance of the attached Order, that Defendant shall have a first extension of time of 35 days to
23   respond to Plaintiff’s Opening Brief from March 23, 2020 up to and including April 27, 2020.
24   This is Defendant’s first request for an extension of time to respond to Plaintiff’s motion. Due to
25   Covid-19 and the resulting inability to work from his office, counsel is currently trying to brief a
26   high volume of cases with the limited resources available at home. The parties further stipulate
27   that the Court’s Scheduling Order shall be modified accordingly.
28

                               1 – Stipulation and Order Extending Def’s Time
                                                   Respectfully submitted,
 1

 2                                                 Pena & Bromberg, Attorneys at Law

 3   Dated: March 24, 2020                         /s/ Jonathan Omar Pena *
                                                   Jonathan Omar Pena
 4
                                                   (* authorized by email)
 5                                                 Attorney for Plaintiff

 6

 7
     Dated: March 24, 2020                         McGREGOR W. SCOTT
                                                   United States Attorney
 8
                                           By:     /s/ Michael K. Marriott
 9                                                 MICHAEL K. MARRIOTT
10
                                                   Special Assistant U.S. Attorney
                                                   Attorneys for Defendant
11

12

13
                                              ORDER
14
            Pursuant to the parties’ stipulation, and good cause appearing, the deadline for Defendant
15
     to file a response to Plaintiff’s Opening Brief is extended to April 27, 2020. All other deadlines
16
     in the Court’s Scheduling Order are modified accordingly.
17
            The Court notes that the parties’ stipulation was filed on March 24, 2020, after the
18
     applicable deadline for Defendant’s response to Plaintiff’s Opening Brief had lapsed. (See Doc.
19
     Nos. 5, 15.) The parties are cautioned that the Local Rules require counsel to seek to obtain a
20
     necessary extension from the Court as soon as the need for the extension becomes apparent.
21
     L.R. 144(d). Any future requests for Court-approved extensions brought on or after the
22
     applicable deadline will be looked upon with disfavor. Id.
23

24
     IT IS SO ORDERED.
25

26
        Dated:     March 25, 2020                             /s/ Barbara    A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
27

28

                              2 – Stipulation and Order Extending Def’s Time
